Matter of Ida M. (2019 NY Slip Op 02878)





Matter of Ida M.


2019 NY Slip Op 02878


Decided on April 17, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 17, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
ROBERT J. MILLER, JJ.


2018-10284
 (Index No. 800085/12)

[*1]In the Matter of Ida M. (Anonymous). Gino M. (Anonymous), et al., petitioners-appellants; Cara Buonincontri, etc., respondent-respondent, et al., nonparty-respondents.


Leavitt & Kerson, Forest Hills, NY (Paul E. Kerson of counsel), for petitioners-appellants.
Cara Buonincontri, Staten Island, NY, respondent-respondent pro se.

DECISION & ORDER
In a proceeding pursuant to Mental Hygiene Law article 81, the petitioners appeal from an order of the Supreme Court, Richmond County (Thomas P. Aliotta, J.), dated June 19, 2018. The order, insofar as appealed from, denied the petitioners' motion pursuant to Mental Hygiene Law § 81.35 to remove Cara Buonincontri as guardian of the person and property of Ida M.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the petitioners' motion pursuant to Mental Hygiene Law § 81.35 to remove Cara Buonincontri as guardian of the person and property of Ida M. The petitioners' conclusory allegations did not provide a basis for removal (see Matter of Solomon R. [Michael R.], 123 AD3d 934, 935; Matter of Carmen H. [Thomas H.—Grace H.], 90 AD3d 1049; Matter of Mary Alice C., 56 AD3d 467, 468).
The petitioners' remaining contentions are without merit.
RIVERA, J.P., BALKIN, AUSTIN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court